Citation Nr: 0030640	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  96-27 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's brother



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to July 
1972.  He died in January 1987; the appellant is the 
veteran's mother.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Philadelphia, Pennsylvania RO which denied service connection 
for the cause of the veteran's death.

In September 2000, a video-conference hearing was conducted 
by C.W. Symanski, who is the member of the Board rendering 
the final determination in this claim and was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The appellant contends that the RO erred by failing to grant 
service connection for the cause of the veteran's death.  She 
further contends that the veteran's severe cerebral anoxia, 
which resulted in his death, was due to Agent Orange exposure 
in service.  In the alternative, she contends that the 
veteran's death was due to a heart disorder, which had its 
onset during service.

A review of the record reflects that the veteran died in 
January 1987 at St. Agnes Medical Center.  The official death 
certificate states that the cause of the veteran's death was 
encephalomalacia, due to or as a consequence of toxic 
encephalopathy.  Cardiomegaly, pulmonary edema and congestion 
were listed as significant conditions contributing to death 
but not related to the cause of death.  An autopsy was 
performed; immediate cause of death was attributed to severe 
cerebral anoxia secondary to a sickle cell crisis.  At the 
time of the veteran's death, service connection was not in 
effect for any disabilities.

The Board notes that Congress recently passed, and the 
President signed into law, Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The law, 
enacted on November 9, 2000, contains, in pertinent part, the 
following new sections with respect to the duty to assist and 
the development of claims: 

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

(b)  ASSISTANCE IN OBTAINING RECORDS. -- (1)  As part of 
the assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

(2)  Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim.  Such a 
notification shall --

(A)  identify the records the Secretary is 
unable to obtain;

(B)  briefly explain the efforts that the 
Secretary made to obtain those records; and

(C)  describe any further action to be taken 
by the Secretary with respect to the claim.

(3)  Whenever the Secretary attempts to obtain 
records from a Federal department or agency under 
this subsection or subsection (c), the efforts to 
obtain those records shall continue until the 
records are obtained unless it is reasonably 
certain that such records do not exist or that 
further efforts to obtain those records would be 
futile.

(c)  OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection 
(b) shall include obtaining the following records if 
relevant to the claim:  

(1)  The claimant's service medical records and, if 
the claimant has furnished the Secretary 
information sufficient to locate such records, 
other relevant records pertaining to the claimant's 
active military, naval, or air service that are 
held or maintained by a governmental entity.

(2)  Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the 
Department, if the claimant furnishes information 
sufficient to locate those records.

(3)  Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

*...*...*...*...*

(g)  OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this 
section shall be construed as precluding the Secretary 
from providing such other assistance under subsection 
(a) to a claimant in substantiating a claim as the 
Secretary considers appropriate.

*...*...*...*...*

§ 5107.  Claimant responsibility; benefit of the doubt

(a)  CLAIMANT RESPONSIBILITY. -- Except as otherwise 
provided by law, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary.

(b)  BENEFIT OF THE DOUBT. -- The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

Based on this new law, the Board finds that additional 
development is required.  Therefore, the case is hereby 
REMANDED for the following action:

1.  The RO should contact the appellant 
and obtain the names and addresses of all 
medical care providers who treated the 
veteran since his discharge from service.  
After securing the necessary release(s), 
the RO should request the records that 
are not already contained in the claims 
folder, including the complete clinical 
records concerning the veteran's terminal 
period of hospitalization at St. Agnes 
Medical Center in January 1987.  If the 
RO is unable to obtain all relevant 
records, the appellant should be notified 
of the records VA is unable to obtain, 
the efforts taken by the Secretary to 
obtain those records and any further 
action to be taken by VA with respect to 
the claim.

2.  When the above development has been 
completed, the RO should take the 
necessary steps to ensure that the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) pertaining to 
duty to assist have been fully carried 
out.

3.  When the aforementioned development 
has been completed, the claim should be 
reviewed by the RO.  If it continues to 
be denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


